DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-27, 30, and 33-36 are pending.
Claims 1-22 are withdrawn.
Claim 23 is objected to.
Claims 23-27, 30, and 33-36 are rejected.
Priority
Benefit is given to the priority claim to U.S. Provisional Application No. 62/216,082, filed 09 September 2015. Benefit is given only to the priority claim to PCT/US16/51156, filed 09 September 2016 for claim 27 because U.S. Provisional Application No. 62/216,082 does not describe the contents of Table A recited in claim 27.
Specification
The objection to the specification in the Office action mailed 13 April 2022 for recitation of an active hyperlink is withdrawn in view of the amendment to the specification received 13 July 2022.
Claim Interpretation
Claim 23 is interpreted to require steps of analysis and amplification of samples and providing a therapy in view of the amendment received 13 July 2022.
Claim 27 is interpreted to require analysis of features and functions of Table A in view of the amendment received 13 July 2022.
Claim Objections
The objection to claim 28 in the Office action mailed 13 April 2022 is withdrawn in view of the cancellation of claim 28 in the amendment received 13 July 2022.
Claim 23 is objected to because of the following informalities:  In line 1 of claim 23 the recitation of “at least one of” is not followed by more than one option.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b) in the Office action mailed 13 April 2022 not listed below are withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27, 30, and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is indefinite for recitation in line 28-29 the phrase “at an output device associated with the subject providing a therapy to a subject” because it is not clear how the output device is involved in providing a therapy to a subject. For the purpose of examination claim 23 has been interpreted as requiring an output device that communicates to a subject a recommended therapy, and a further step of providing a therapy to a subject.
Claims 33-36 recite the limitation "providing the information." There is insufficient antecedent basis for this limitation in the claim.
Claims 34 and 35 are indefinite for recitation of the term “therapy model” in line 5 of claim 34, and line 4 of claim 35. The specification does not define the term and the metes and bounds of a therapy model are not clear. For the purpose of examination the claims are interpreted as being limited to a therapy.
Claims 34 and 35 recite the limitation "therapy model." There is insufficient antecedent basis for this limitation in the claim.
Claim 25 contains the trademark/trade name “Kyoto Encyclopedia of Genes and Genomes (KEGG).”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a database with variable content at different points in time and, accordingly, the identification/description is indefinite.
Claim 27 is indefinite for recitation of “Table A” because a claim should be complete without reference to the specification. See MPEP 2173.05(s). The claims must be amended to recite the contents of Table A.
Claims 26 and 27 are rejected for the same reason as claim 25 because they depend from claim 25 and fail to remedy the indefiniteness of claim 25.
Claims 24-2, 30, and 33-36 are rejected for the same reason as claim 23 because they depend from claim 23 and fail to remedy the indefiniteness of claim 23.
	Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive. The applicants state Kyoto Encyclopedia of Genes and Genomes (KEGG) is not a trademark, however the term is a live trademark and must be removed from claim 25. Regarding Table A in claim 27, the applicants have not provided a persuasive argument that inclusion of Table A is impractical to include in the claim and the rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-27, 30, and 33-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more.
Following the flowchart in MPEP 2106:
Step 2A Prong one
Independent claim 23 recites a process of analyzing data from samples of two subsets of a population of subjects exhibiting and not exhibiting bacterial vaginosis, wherein the data is derived from analysis of nucleic acids in the samples including amplification and sequencing, aligning the sequences, generating a microbiome composition dataset and a microbiome functional diversity dataset, further considering data of a subset of the population of subjects that is informative of characteristics associated with bacterial vaginosis and includes data derived from sensors associated with the subjects, using the data that includes relative abundance values of the subsets of the population to make a characterization model of bacterial vaginosis, determining information for modulating microbiome compositions and/or functional features associated with a third subset of subjects in good health and generating a therapy protocol and recommendation for bacterial vaginosis for subjects with bacterial vaginosis which recites the mental process grouping of abstract ideas.
Claims 23-27, 30, and 33-36 further recite a law of nature that is a correlation between a microbiome in a sample of a subject and the presence of bacterial vaginosis.
Dependent claim 24 further recites a mental process of statistical analysis of microbiome data for subsets of subjects with and without bacterial vaginosis. Dependent claim 25 further recites a mental process of analyzing microbiome data and characterizing bacterial vaginosis in association with a subset of the set of functional aspects, the subset derived from at least one of clusters of orthologous groups of proteins features, genomic functional features from the Kyoto Encyclopedia of Genes and Genomes (KEGG), chemical functional features, and systemic functional features. Dependent claim 26 further recites a mental process of generating a model that is diagnostic of a symptom of bacterial vaginosis. Dependent claim 27 further recites a mental process of considering data from Table A and scoring for abundance levels relative to reference levels. Dependent claim 30 further recites a mental process of performing a statistical analysis with at least one of a Kolmogorov-Smirnov test and a t-test to assess a set of microbiome composition features and microbiome functional features having varying degrees of abundance in a first subset of the population of subjects exhibiting the bacterial vaginosis issue and a second subset of the population of subjects not exhibiting the bacterial vaginosis issue, wherein generating the characterization further includes clustering using a Bray-Curtis dissimilarity. Dependent claim 33 further recites a mental process of considering data of a bacteriophage-based therapy for bacterial vaginosis for subjects with bacterial vaginosis. Dependent claim 34 further recites a mental process of considering data of a prebiotic therapy for bacterial vaginosis for subjects with bacterial vaginosis. Dependent claim 35 further recites a mental process of considering data of a probiotic therapy for bacterial vaginosis for subjects with bacterial vaginosis. Dependent claim 36 further recites a mental process of considering data of a microbiome modifying therapy for bacterial vaginosis for subjects with bacterial vaginosis.
Step 2A Prong two
This judicial exception is not integrated into a practical application because the additional element of receiving samples of patients in claim 23 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of amplification and sequencing nucleic acids in samples in claim 23 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of inputting data in claim 23 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of outputting data in claims 23, and 33-36 is an extra-solution step that does not integrate the recited judicial exception into a practical application. The additional element of providing therapy to a patient with bacterial vaginosis in claim 23 is not a particular therapeutic step and does not integrate the recited judicial exception into a practical application (see MPEP 2106.04(d)(2)).
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of and inputting data in claim 23 and outputting data in claims 23 and 33-36 are conventional computer components and processes.
Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

	II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
The additional element of receiving samples of patients in claim 23 is conventional. Evidence for the conventionality of receiving patient samples is shown in Cartwright et al. (United States Patent Application Publication No. US 2013/0288988, cited in the Information Disclosure Statement received 06 March 2019), Mastromarino et al. (New Microbiologica vol. 36, pages 229-238 (2013) cited in the Information Disclosure Statement received 01 February 2021) and Macklaim et al. (Microbiome vol. 1, article 12 (2013) cited in the Office action mailed 13 April 2022). Mastromarino et al. reviews bacterial vaginosis and shows analysis of patient vaginal microbiomes in the abstract and throughout. Cartwright et al. shows on page 8 receiving samples for vaginal microbiome analysis. Macklaim et al. shows vaginal microbiota from healthy patients and patients with bacterial vaginosis.
The additional element of amplification and sequencing nucleic acids in samples in claim 23 is conventional. Cartwright et al. shows amplification by PCR of patient samples at paragraphs 10, 12, 25, 46, and 55-57. Paragraph 55 and Table 1 shows amplification of the 16s rRNA gene. Macklaim et al. shows sequencing of vaginal isolate nucleic acids on page 2. Fettweis et al. (BMC Genomics vol. 13, article S17 (2012) shows a vaginal biome sequence database of 16s rRNA genes on page 5. Fettweis et al. shows amplification and sequencing on page 5.
The additional element of providing therapy to a patient with bacterial vaginosis in claim 23 is conventional. Cartwright et al. shows treatment for bacterial vaginosis at paragraphs 14-16 and 29. Mastromarino et al. shows treatment of bacterial vaginosis in the abstract and at pages 231-234.
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive. The applicants state the steps of amplification is a tangible process, however the step does not recite a practical application or an unconventional combination of additional elements as discussed in the above rejection. The applicants state the claimed subject matter is too complex to be practical to perform in the mind and therefore is not a mental process grouping of abstract ideas. The argument is not persuasive because the simplest embodiment of the claimed subject matter is not too complex to perform in the mind. Comparison of short sequences to each other is not too complex to perform in the mind.
Claim Rejections - 35 USC § 103
The rejection of claims 23, 24, 26, 28, 29, and 32-36 under 35 U.S.C. 103 as being unpatentable over Apte et al. (United States Patent Application Publication No. US 2016/0110515) in view of Cartwright et al. (United States Patent Application Publication No. US 2013/0288988, cited in the Information Disclosure Statement received 06 March 2019) in the Office action mailed 13 April 2022 is withdrawn in view of the argument that Apte et al. is not eligible as prior art and further in view of the amendment received 13 July 2022 adding additional limitations to independent claim 23 such as consideration of a supplementary dataset that includes data receive from sensors associated with the subjects and cancelling claims 28, 29, and 32.
The rejection of claims 27 and 31 under 35 U.S.C. 103 as being unpatentable over Apte et al. in view of Cartwright et al. as applied to claims 23, 24, 26, 28, 29, and 32-36 above, and further in view of Macklaim et al. (Microbiome vol. 1, article 12 (2013)) in the Office action mailed 13 April 2022 is withdrawn in view of the argument that Apte et al. is not eligible as prior art and further in view of the amendment received 13 July 2022 adding additional limitations to independent claim 23 such as consideration of a supplementary dataset that includes data receive from sensors associated with the subjects.
The rejection of claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Apte et al. in view of Cartwright et al. as applied to claims 23, 24, 26, 28, 29, and 32-36 above, and further in view of Birnboim et al. (United States Patent Application Publication No. US 2017/0166955) is withdrawn in view of the argument that Apte et al. is not eligible as prior art and further in view of the amendment received 13 July 2022 adding additional limitations to independent claim 23 such as consideration of a supplementary dataset that includes data receive from sensors associated with the subjects.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631